NUMBER 13-18-00351-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


RICO DOYLE,                                                               Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 264th District Court
                          of Bell County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Perkes, and Tijerina
                 Memorandum Opinion by Justice Perkes

      A jury convicted appellant Rico Doyle of capital murder, and although the State

sought the death penalty, Doyle was sentenced to life imprisonment without parole in the

Institutional Division of the Texas Department of Criminal Justice. See TEX. PENAL CODE
ANN. §§ 12.31(a), 19.03(7). By a single issue, Doyle contends that the trial court erred by

denying his Batson challenge.1 See Batson v. Kentucky, 476 U.S. 79 (1986). We affirm.

                                          I. BACKGROUND

       Doyle, an African American male, was charged with intentionally causing the

shooting deaths of two individuals during the same criminal transaction. See id.

§ 19.03(7). Veniremembers answered a nineteen-page questionnaire consisting of 142

questions before the parties conducted individual voir dire examinations of each

member.2 See TEX. CODE CRIM. PROC. ANN. art. 35.17, § 2.

       After the State used nearly half of its peremptory challenges to strike seven out of

ten potential jurors who were African American, including all five female African

Americans on the panel, Doyle raised a Batson challenge based on both racial and

gender discrimination. The trial court asked the State for a response, and the State

explained that it struck these seven members based on their responses to the

questionnaires and individual examinations: four were opposed to the death penalty; one

indicated that he would hold the State to a higher evidentiary standard than required under

the law because this was a death penalty case; one stated that circumstantial evidence

would be sufficient to convict a defendant only if “the jury is comprised of people from all

walks of life and all socioeconomic backgrounds” and that both she and her husband had

a prior bad experience with police; and one stated she had been falsely accused of forgery




       1  This case was transferred to us from the Third Court of Appeals in Austin pursuant to a docket
equalization order by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
       2 The exact number of veniremembers is unclear from the record, but the last juror seated was
venireman number 144.
                                                   2
in the past year and expressed a reluctance to consider the “future dangerousness”

question because she did not like to judge people based on their past actions.

       Doyle conceded that three members “did express some hesitance or reluctances

to impose a death penalty” and therefore represented the “defense’s weakest points,” but

Doyle countered that the other four members were “middle of the road jurors” and any

concerns raised by their responses to the questionnaires “were resolved during the

individual questioning.” The trial court denied Doyle’s Batson challenge, and although its

racial makeup is unclear from the record, the jury consisted of five females and seven

males.3

       Doyle was convicted of capital murder, and this appeal ensued.

                           II. APPLICABLE LAW & STANDARD OF REVIEW

       The Equal Protection Clause of the United States Constitution forbids counsel from

exercising peremptory strikes on the basis of race, Batson, 476 U.S. at 89, or gender.

J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 129 (1994); see U.S. CONST. amend. XIV,

§ 1. The improper exclusion of even one juror invalidates the jury selection process and

requires a new trial. Snyder v. Louisiana, 552 U.S. 472, 478 (2008) (citations omitted).

Typically, counsel do not have to explain or justify their peremptory strikes, unless such

a strike is objected to under Batson. See Lewis v. State, 911 S.W.2d 1, 4 (Tex. Crim. App.

1995); see also TEX. CODE CRIM. PROC. ANN. art. 35.14 (“A peremptory challenge is made

to a juror without assigning any reason therefor.”).




       3   Veniremembers were not asked to identify their race in the questionnaires.
                                                    3
       Raising a Batson challenge involves a three-step process. Batson, 476 U.S. at 96–

98. First, the defendant must make a prima facie showing by pointing to relevant

circumstances that give rise to an inference of purposeful discrimination. Nieto v. State,

365 S.W.3d 673, 676 (Tex. Crim. App. 2012) (citing Batson, 476 U.S. at 96–97). If the

defendant makes the requisite showing, the burden shifts to the prosecutor to articulate

a neutral explanation for the strike. Id. (citing Batson, 476 U.S. at 97–98). Finally, the trial

court must determine if the defendant has proven purposeful discrimination. Id. (citing

Batson, 476 U.S. at 98).

       The trial court may look to a number of factors when deciding whether a facially

neutral explanation was genuine or merely pretextual. Miller–El v. Dretke, 545 U.S. 231,

240–63 (2005). One of these factors is the disparate treatment of veniremembers.

Watkins v. State, 245 S.W.3d 444, 448–49 (Tex. Crim. App. 2008). For example, if the

reason a prosecutor gives for striking an African American veniremember applies equally

to a non-African American member allowed to serve on the jury, that fact is evidence

tending to show disparate treatment. See Miller–El, 545 U.S. at 232. Another factor that

may indicate purposeful discrimination is the extent to which the record contradicts the

prosecutor’s explanation for the strike. See Greer v. State, 310 S.W.3d 11, 18 (Tex.

App.—Dallas 2009, no pet.) (“[T]he State’s reliance on an explanation that is contradicted

by the record is persuasive evidence that its stated reason for striking [a veniremember]

was pretextual.”).

       Appellate courts review a trial court’s ruling on a Batson challenge for clear error,

focusing on the genuineness rather than the reasonableness of the prosecutor’s


                                               4
explanation. Nieto, 365 S.W.3d at 676 (citing Gibson v. State, 144 S.W.3d 530, 533–34

(Tex. Crim. App. 2008)). We will not reverse a trial court’s Batson ruling unless we are

left with a firm conviction that a mistake was made. Harris v. State, 827 S.W.2d 949, 955

(Tex. Crim. App. 1992) (citing Williams v. State, 804 S.W.2d 95, 101 (Tex. Crim. App.

1991)). The evidence offered at trial is viewed in the light most favorable to the trial court’s

ruling. Williams, 804 S.W.2d at 101. The trial court’s ruling is entitled to great deference

because the trial court is often required to make credibility determinations that it is

uniquely positioned to assess. Alexander v. State, 866 S.W.2d 1, 8 (Tex. Crim. App.

1993).

         While we cannot substitute our judgment for that of the trial court, we are not limited

to the specific arguments presented at trial. Id. Indeed, we review the voir dire record in

its entirety. Watkins, 245 S.W.3d at 448.

                                         III. ANALYSIS

         Although the State contends that Doyle did not make a prima facie showing of

purposeful discrimination, it acknowledges that “[t]he trial court did not consider or rule

upon the issue of whether [Doyle] had established a prima facie case of racial

discrimination, but simply called upon the State for a response.” When the State offers a

neutral explanation before the trial court makes a ruling on the prima facie case, step one

of the process is rendered moot. Watkins, 245 S.W.3d at 447 (citing Hernandez v. New

York, 500 U.S. 352, 359 (1991)); Simpson v. State, 119 S.W.3d 262, 268 (Tex. Crim. App.

2003) (citing Johnson v. State, 68 S.W.3d 644, 648 (Tex. Crim. App. 2002)). Accordingly,




                                                5
we proceed to steps two and three. See Watkins, 245 S.W.3d at 447; Simpson, 119

S.W.3d at 268.

       Having carefully examined the record, we conclude that the trial court’s finding of

no purposeful discrimination is supported by the record and is not, therefore, clearly

erroneous. The prosecutor’s explanations for his peremptory strikes were racially and

gender neutral, logically related to the case to be tried, and based directly on the

responses of the veniremembers in question. See Tennard v. State, 802 S.W.2d 678,

681–82 (Tex. Crim. App.1990) (expressing “opposition or reservations about the death

penalty” constitutes a racially neutral justification for exercising a peremptory strike);

DeBlanc v. State, 799 S.W.2d 701, 712–13 (Tex. Crim. App.1990) (holding the State to

an excessive burden of proof constitutes a racially neutral justification for exercising a

peremptory strike); Davis v. State, 964 S.W.2d 352, 355 (Tex. App.—Fort Worth 1998,

no pet.) (having a prior bad experience with police constitutes a racially neutral

justification for exercising a peremptory strike); Whitaker v. State, 977 S.W.2d 869, 876

(Tex. App.—Beaumont 1998, pet. ref’d) (being falsely accused of a crime constitutes a

racially neutral justification for exercising a peremptory strike); see also Purkett v. Elem,

514 U.S. 765, 768 (1995) (per curiam) (“Unless a discriminatory intent is inherent in the

prosecutor’s explanation, the reason offered will be deemed race neutral.”). To the extent

that these veniremembers were rehabilitated, the State was entitled to assume that they

remained adverse to the State’s interests based on their initial responses. See Johnson,

68 S.W.3d at 649. Finally, having conducted a comparative analysis while viewing the

evidence in the light most favorable to the trial court’s decision, we cannot form a firm


                                             6
conviction that the State treated the veniremembers disparately. See Miller–El, 545 U.S.

at 232; Watkins, 245 S.W.3d at 448–49. We overrule Doyle’s sole issue.

                                   IV. CONCLUSION

       The judgment is affirmed.


                                                            GREGORY T. PERKES
                                                            Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of April, 2020.




                                           7